DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/26/2022 has been entered.
Response to Arguments
Applicant’s arguments filed 12/27/2021 have been fully considered but they are not persuasive. 
In light of the current claim amendments, an updated rejection follows. While the n updated rejection use the same references, the references are interpreted in a different light in view of the amended claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roell WO-0066706.
Regarding claim 1, Roell discloses at least one container (reactor frame 12) and at least one carrier, wherein the carrier is operably configured to mount of at least one component (bag reactor 2) as shown in at least Figs. 1-2 and 4, and the at least one carrier includes: at least one frame (support edge 44) with at least two arms (edge 40), at least one base plate (mounting tray/shell 4)  and at least one deformable element(retaining flange 38), wherein the deformable element includes fastening portions (hold-down 42) and wherein the fastening portions are mounted on the arms (edge 40)  of the frame  (support edge 44), see lines 81-87. 
Roell states that The bag reactor lies in the shell 4 of the bioreactor and is fastened on its narrow sides by means of the aforementioned clamping devices 6 in the shell. Each holding shell has a holding strip 36 which contains a retaining flange 38 which extends over the seam 18 with the piping 20. This is pressed by means of a hold-down 42 cooperating with the edge 40 of the shell 4 against a support edge 44 of the shell 4 which is below the seam 18. For this purpose, the hold-down device 42 has an eccentric 46 which is rotatably mounted on a bolt 48 screwed to the edge 40 and is pressed against the retaining strip by means of a hand lever 50. Therefore, Roell clearly discloses wherein the fastening portions are mounted and slidingly rotatable on the arms.
Additionally, as to the fastening portions being mounted and slidingly rotatable on the arms, it is noted that “[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” See MPEP 2113
The bioreactor of Roell has two sides, each of which is provided with a fastening portion 38. Therefore, Roell discloses two fastening portions as shown in at least Figs. 1 and 4.
As to the operating conditions, “wherein the deformable element configure to assume at least the following states: a receiving state, where the deformable element is ready to receive the component; and a locked state, which is produced by the displacing the component into the deformable element, as a result of which the deformable element surrounds the component of the installation at least in part”, Roell discloses that the reactor bag lies in the (mounting tray/shell 4) and is fastened on its narrow sides by means of a clamping device 6, see lines 81-82. Therefore, as interpreted by the Examiner, Roell describes a receiving state wherein the reactor bag is placed into the flange 38 which extends over the seam of the reactor bag and a locked state wherein reactor bag is fastened on its narrow sides by means of the aforementioned clamping devices 6. This is discussed in lines 81-87.  
Additionally, in the absence of further positively recited structure the device of Roell is capable of providing the operating conditions as discussed above. 
Furthermore, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding claim 2, Roell discloses wherein the base plate (mounting tray/shell 4) of the carrier is attached directly or indirectly to the container (reactor frame 12) as shown in Figs. 1 and 4 via a bearing (bearing 8), see lines 88-91 and Figs. 1-2 and 9.
Regarding claim 3, Roell discloses wherein at least one of the fastening portions (retaining flange 38) is attached to and mounted to a bearing (bolt 48), which is fixed on at least one of the arms (edge 40) and cannot be rotated in relation to the respective arm, see lines 85-87 and Fig. 4. 
Additionally, in the absence of further positively recited structure the device of Roell is capable of providing the operating conditions (i.e., rotating the fastening portion about a pivot point DP of the bearing) as recited in the claim. Furthermore, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Regarding claim 4, Roell discloses wherein a safety element (clamping device 6) is arrangeable on the frame (support edge 44) and/or on the deformable element (retaining flange 38) in order to prevent the opening of the deformable element (retaining flange 38) in the locked state (see lines 81-85).
For the purpose of examination, the safety element has been interpreted as a clamp as disclosed in Applicant’s specification at paragraph 16.
Regarding claim 5, Roell discloses wherein the deformable element (retaining flange 38) includes on its contact surfaces elevations and/or indentations which are in at least partial contact via (seam 18) with the component (bag reactor 2) of the installation, as shown in Fig. 4:18 and Fig. 4:38; also see lines 82-85.
Regarding claim 6, as to the intended use limitations, “wherein the deformable element is operably configured to receive, mount, and/or fix components of the installation having various forms and/or diameters (D) or cross-sectional surfaces”.
Roell discloses that the reactor bag 2 is made of plastic and, as can be seen from FIG. 3, contains hems 18 on the opposite narrow sides, which are made as hollow hems and in which a piping 20 is arranged, for example in the form of a round rod made of plastic. The bag reactor 2 is equipped with a filling connection 22 and an emptying connection 24 for the material to be treated. (see lines 74-76); and the reactor bag 2 lies in the mounting tray/shell 4 and is fastened on its narrow sides by means of a clamping device 6 (see lines 81-82). Therefore, as interpreted by the Examiner, Roell discloses a bag reactor that is capable of changing its shape and size (e.g. various forms and/or diameters (D) or cross-sectional surfaces) during both filling and/or emptying operations.
Additionally, in the absence of further positively recited structure the device of Roell is capable of providing the operating conditions as discussed above. 
Furthermore, it is noted that apparatus claims cover what a device is, not what a device does or how it is to be used. A claim containing a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus if the prior art apparatus teaches all the structural limitations of the claim. See MPEP § 2114.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Roell WO-0066706 as applied above to claims 1-6.
Regarding claim 7, Roell does not explicitly discloses that a color is provided on the container or carrier according to a color coding whereby the coding is indicative of a receiving capacity, a cross section, a diameter, a form, or a flow direction of a material.
It is to be noted that a color does not add any further structural limitation to the device of claim 1 from which claim 7 depends. Furthermore, it is the position of the Office that the container or the carrier implicitly comprises a color. The color and/or material used for the container or the carrier depend on the intended use of the apparatus, which in turn does not patentably distinguish it from the prior art. See MPEP § 2114.
Additionally, it would have been obvious to one of ordinary skill in the art to provide the container or the carrier with a color according to a color coding as described in the instant claim, since it has been held the matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. See MPEP § 2144.04 (I).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Primary Examiner, Art Unit 1796